DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            RYAN DOYON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D19-4154



                          September 3, 2021

Appeal from the Circuit Court for Lee County; Margaret O.
Steinbeck, Judge.

Michael D. Gelety, Ft. Lauderdale, for Appellant.

Ashley Moody, Attorney General, Tallahassee and David Campbell,
Assistant Attorney General, Tampa, for Appellee.

PER CURIAM.

     Affirmed.

KELLY, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.